Order entered April 18, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00429-CV

                           IN RE ELLOYD JOHNSON, Relator

                Original Proceeding from the 196th Judicial District Court
                                  Hunt County, Texas
                           Trial Court Cause No. 11-1115-RT

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   MICHAEL J. O'NEILL
                                                         JUSTICE